Citation Nr: 1454006	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  10-23 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to a rating higher than 30 percent for post-concussion/trauma headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from June 1974 to June 1976.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The Veteran requested a hearing before the Board, but failed to appear at the hearing scheduled in July 2011.  As the Veteran did not provide good cause explanation for his nonappearance, or request to reschedule the hearing, his hearing request is effectively deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

By way of history, an April 2005 rating decision granted service connection for post-concussion/trauma headaches and assigned a 10 percent rating, effective August 2004, under 38 C.F.R. § 4.124a, Diagnostic Code 8045-9304, based on brain disease due to trauma.  In April 2009, the Veteran filed a claim for entitlement to a rating higher than 10 percent, based on the October 2008 revision of Diagnostic Code 8045, which provides for the rating of residuals of traumatic brain injury (TBI).

In a December 2013 decision, the Board granted an increased rating of 30 percent for post-concussion/trauma headaches based on Diagnostic Code 8100, for migraines.  The Veteran appealed the December 2013 Board decision to the Court of Appeals for Veterans Claims (CAVC).  In July 2014, CAVC partially vacated the December 2013 Board decision, to the extent that it denied entitlement to a rating higher than 30 percent for post-concussion/trauma headaches.  The Board's decision to grant a 30 percent rating was not set aside by the Court.

The Veteran seeks entitlement to a rating higher than 30 percent for post-concussion/trauma headaches.  

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened, or in cases where the available evidence is too old for an adequate evaluation of the current condition and the disability may have worsened.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

Here, the Board notes that the most recent VA examination for the Veteran's headaches was conducted in December 2010, almost four years ago.  Furthermore, there are no updated treatment records, subsequent to 2011, in the claims file.

The Board finds a remand is necessary to afford the Veteran a contemporaneous examination to determine the current severity of his headaches.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

Furthermore, as stated previously, the Board notes that the Veteran's disability has been rated under Diagnostic Code 8045, for TBI residuals, and Diagnostic Code 8100, for migraines.  The VA examination provided on remand must address the severity of his disability consistent with the criteria for both Diagnostic Codes.

The RO should also request that the Veteran submit any additional evidence regarding the impact his headaches have on his employment.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to submit any additional evidence he may have regarding the impact his headaches have on his employment.

2.  Obtain and associate with the claims file all updated VA and private treatment records.

3.  Afford the Veteran a VA examination to determine the current severity of his post-concussion/trauma headaches.  All indicated evaluations, studies and tests deemed necessary should be accomplished and all findings reported in detail.

The examiner should address the severity of the Veteran's disability consistent with the criteria for evaluating residuals of TBI under Code 8045 and headaches under Code 8100. 

The examiner should specifically identify all symptoms and impairment associated with the Veteran's headaches, noting their frequency and severity; whether or not they are prostrating and/or incapacitating, the treatment they require, and their impact on occupational and everyday functioning.

The examiner should explain the rationale for all opinions in detail, citing to supporting factual data, as indicated.

4.  After completion of the above, the RO/AMC should review the expanded record, and determine if the benefits sought can be granted.  If the issue remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. 

5.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



